Citation Nr: 1236833	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  11-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2012 the Veteran testified at a video-conference hearing at the RO before the undersigned Veterans Law Judge. 


FINDING OF FACT

The Veteran has bilateral hearing loss that is as likely as not related to his active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). In this decision, the Board is granting the claim of service connection for bilateral hearing loss. This award represents a complete grant of the benefit sought on appeal. Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI). The ISO standard is the current method for measuring hearing loss and used by VA to determine a hearing loss disability under 38 C.F.R. § 3.385. In order to facilitate data comparison, when necessary the ASA standard has been converted to the ISO standard for audiograms in service before November 1967. 

Also, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R.§ 3.303(d). 

The Veteran asserts that service connection is warranted for his bilateral hearing loss as it is attributable to exposure to loud noise that he was subjected to during his military service, including his time as an Air Force pilot. 

The Veteran had active service for 20 years, from January 1951 to January 1971, and his DD 214 and other service records confirm that he was a pilot during his military career. 

Service treatment records (STRs) show that the Veteran received treatment for complaints of ear pressure, along with otitis media, tinnitus, excess cerumen, and a scarred right tympanic membrane. There were no findings or mention of hearing loss. 

Audiometric readings in earlier periods of service, when converted from ASA to ISO show a few elevated and upper limits of normal readings. An audiometric record dated in May 1956 appears to show elevated readings at various levels. In an August 1960 service annual Report of Medical Examination, audiometric findings show that at 250 Hertz, in both ears, the Veterans hearing converted to ISO units was at 30 decibels. The remaining readings were within normal limits. In a July 1961 service physical examination audiometric test, at 250 Hertz, the Veteran's hearing, converted from ASA to ISO in the right and left ear respectively was 25 and 30 decibels, and at 8000 Hertz, his right and left hearing was 35 and 25 decibels. 

The Veteran's service separation examination in September 1970 shows that he complained of a history of hearing loss and running ears. The examiner noted a history of blockage in both ears in 1953, and wax build-up bilaterally since the ear infections in 1953. An audiogram showed that pure tone thresholds, in decibels, were as follows: At 500 1000 2000 3000 4000 Hertz on the RIGHT hearing levels in decibels were 10 10 10 10 10; and at 500 1000 2000 3000 4000 Hertz on the LEFT hearing in decibels were 15 15 15 20 10. 

At a June 2010 VA audiology examination to determine the etiology of the Veteran's claimed hearing loss, the Veteran reported noise exposure from aircraft engines. He denied non-military noise history. Audiometric testing revealed that pure tone thresholds, in decibels, were as follows:  At 500 1000 2000 3000 and 4000 Hertz on the RIGHT hearing in decibels was 25 35 40 65 and 70; and at 500 1000 2000 3000 4000 Hertz on the LEFT hearing in decibels was 25 35 45 75 and 90. The diagnosis was mild to severe hearing loss in the right ear, and mild to profound hearing loss in the left ear. The audiologist stated that the Veteran's hearing loss was less likely as not caused by or a result of military service. It was mentioned that at the Veteran's retirement physical examination in September 1970, showed normal hearing bilaterally. It was stated that there was no more than 10 decibels plus or minus comparing his initial hearing test with retirement physical test. 

In September 2012 a VA medical advisory opinion, a VA physician, identified as an ear, nose, and throat specialist reviewed the record. It was mentioned that in 2010, the Veteran was found to have bilateral hearing loss ranging from mild loss at low frequencies to severe-profound loss at high frequencies. It was noted that service audiograms were variable with elevated pure-toe thresholds in 1956, 1960, and 1961. Pure-tone thresholds were normal at service separation, although there was asymmetry with left worse than right.

The physician then stated that the pattern of high-frequency hearing loss demonstrated in 2010 was generally recognized to be consistent with noise-induced hearing loss, and those thresholds in service, notably in 1961, could indicate early nerve or inner ear damage from noise exposure or infection. It was mentioned that such early damage often presents as temporary threshold shifts, so the later normal thresholds in 1970 does not preclude earlier inner ear injury. Contrary to the audiologist's opinion in 2010, the VA physician stated that in her medical opinion it is as least as likely as not that the Veteran's current hearing loss was related to in-service injury. She indicated that the Veteran's complaints of hearing loss during service, and the documentation of transient mildly elevated hearing thresholds during service strengthened the opinion. 

The Board has reviewed the entirety of the evidence and concludes that service connection for bilateral hearing loss is warranted here.

Here, audiological testing has confirmed that the Veteran has hearing impairment for VA purposes. See 38 C.F.R. § 3.385, and there is a diagnosis of bilateral hearing loss ranging from mild loss at low frequencies to severe-profound loss at high frequencies. In light of this evidence, the current disability element of service connection is met. The question becomes whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure. 

The Veteran has provided credible testimony concerning his hearing loss. Although there is no official documentation of the Veteran's exposure to loud noise during military service, his DD-214 indeed shows that he had pilot training and was part of a student (fight) squadron. Therefore, it is conceded that he was exposed to noise from aircraft engines, for at least a portion of his military service. And while the Veteran's STR's do not specifically reference hearing loss, they do show elevated hearing readings at both lower and higher levels during service, at 250 and 800 Hertz. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). But, the Board is mindful that it cannot make its own independent medical determinations, and that there must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

The evidence includes two medical opinions from VA clinicians one against and one in favor of the etiological relationship between the Veteran's current bilateral hearing loss and noise exposure that he sustained while in the military. It is noted that the VA audiologist's unfavorable June 2010 medical opinion is based exclusively on the STRs that show normal hearing at service separation and only 10 decibel difference noted at the Veteran's service entry. Whereas in the September 2012 medical opinion the VA physician accounts for the low and high threshold shifts shown in the STRs possibly indicating nerve damage in 1961 and ties those finding in with the opinion that the Veteran's sloping hearing is generally recognized to consistent with noise-induced hearing loss. And again, the Veteran's noise exposure during service is conceded. The VA physician's opinion was not equivocal, vague, or ambiguous with respect to the contrary assertion provided by the other VA clinician in 2010, and the Board places significant weight on the later medical opinion. 

The Board finds that, at the least, reasonable doubt exists as to the question of the relationship between the Veteran's bilateral hearing loss and his military service. When resolving reasonable doubt in his favor, the Board finds that the Veteran has bilateral hearing loss as likely as not related to his active military service. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Therefore, service connection for bilateral hearing loss is warranted. See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.385.

ORDER

Service connection for bilateral hearing loss is granted. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


